EXHIBIT 99.4 INDEX TO FINANCIAL STATEMENTS Page Sequential Page Number BUCKEYE VENTURES, INC. Consolidated Balance Sheets F-3 17 Consolidated Statements of Operations F-4 18 Consolidated Statements of Changes in Stockholders’ Deficit F-5 19 Consolidated Statements of Cash Flows F-6 20 Notes to Consolidated Financial Statements F-7 - F-12 21-26 BUCKEYE VENTURES, INC. (MICHIGAN) (formerly WORLD WIDE MOTION PICUTURES CORPORATION) AND SUBSIDIARIES Pro Forma Combined Balance Sheets F-13 27 Pro Forma Combined Statements of Operations F-14 28 Notes to Pro Forma Combined Financial Statements F-15 29 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Buckeye Ventures, Inc. I have audited the accompanying consolidated balance sheet of Buckeye Ventures, Inc. (Nevada) and subsidiary (the "Company") as of December 31, 2005, and the related consolidated statements of operations, changes in stockholders' deficit, and cash flows for the period June 24, 2005 (inception) to December 31, 2005. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. I believe that my audit provides a reasonable basis for my opinion. In my opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2005 and the results of its operations and cash flows for the period June 24, 2005 (inception) to December 31, 2005, in conformity with accounting principles generally accepted in the United States. /s/ Michael T. Studer CPA P.C. Freeport, New York June 12, 2006 F-2 FINANCIAL STATEMENTS BUCKEYE VENTURES, INC. (NV) AND SUBSIDIARY CONSOLIDATED BALANCE SHEET December 31, 2005 ASSETS Current Assets Cash and cash equivalents $ 415,762 Accounts receivable, net of allowance for doubtful accounts of $80,000 178,951 Other receivable 17,500 Inventory 377,303 Prepaid expenses and other current assets 91,702 Investment in World Wide Motion Pictures Corporation 80,000 Total Current Assets 1,161,218 Property and equipment, net of accumulated depreciation of $10,118 109,615 TOTAL ASSETS $ 1,278,333 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Notes payable and current portion of long-term debt $ 269,226 Accounts payable 330,178 Accrued expenses payable 324,362 Customer deposits and deferred revenue 25,019 Amounts received pursuant to contingent subscription offers 405,000 Total Current Liabilities 1,353,785 Long-term debt 46,390 Total Liabilities 1,400,175 Stockholders' Deficit Common Stock, $0.001 par value, 75,000,000 shares authorized, issued and outstanding 75,000 Accumulated deficit (196,842 ) Total Stockholders' Deficit (121,842 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,278,333 The accompanying notes are an integral part of these consolidated financial statements. F-3 BUCKEYE VENTURES, INC. (NV) AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS For the period June 24, 2005 (inception) to December 31, 2005 Net sales $ 2,064,197 Cost of sales 1,328,906 Gross profit 735,291 Selling, general and administrative expenses 1,022,799 Loss from operations (287,508 ) Interest expense (13,508 ) Loss before income taxes (301,016 ) Income taxes 10,358 Net loss before extraordinary item (311,374 ) Extraordinary item resulting from acquisition of Heating & Air Conditioning Services, Inc. 114,532 Net loss $ (196,842 ) Basic and diluted net loss per share: Net loss before extraordinary item (.00 ) Extraordinary item .00 Net loss $ (.00 ) Shares used to compute basic and diluted net loss per share 75,000,000 The accompanying notes are an integral part of these consolidated financial statements. F-4 BUCKEYE VENTURES, INC. (NV) AND SUBSIDIARY CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the period June 24, 2005 (inception) to December 31, 2005 Common Stock Shares Amount Accumulated Deficit Total Issuance of stock for services 75,000,000 $ 75,000 $ - $ 75,000 Net (loss) - - (196,842 ) (196,842 ) Balance at December 31, 2005 75,000,000 $ 75,000 $ (196,842 ) $ (121,842 ) The accompanying notes are an integral part of these consolidated financial statements. F-5 BUCKEYE VENTURES, INC. (NV) AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS For the period June 24, 2005 (inception) to December 31, 2005 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (196,842 ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Extraordinary item (114,532 ) Stock compensation expense 75,000 Depreciation and amortization 10,118 Change in operating assets and liabilities: Accounts receivable, net 34,061 Inventory 102,969 Prepaid expenses and other current assets (61,250 ) Accounts payable 6,132 Accrued expenses payable 215,823 Customer deposits and deferred revenues (25,427 ) Net cash provided by operating activities 46,052 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment (119,733 ) Acquisition of Heating & Air Conditioning Services, Inc., less cash assumed of $73,827 (126,173 ) Investment in World Wide Motion Pictures Corporation (80,000 ) Purchase of other assets (7,500 ) Net cash (used in) investing activities (333,406 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable 260,000 Proceeds from amounts received pursuant to contingent subscription offers 387,500 Additions to long-term debt 55,987 Repayment of long-term debt (371 ) Net cash provided by financing activities 703,116 NET INCREASE IN CASH AND CASH EQUIVALENTS 415,762 CASH AT JUNE 24, 2005 (INCEPTION) - CASH AT DECEMBER 31, 2005 $ 415,762 Supplemental disclosure of cash flow information: Interest paid $ 226 Taxes paid $ - The accompanying notes are an integral part of these consolidated financial statements. F-6 BUCKEYE VENTURES, INC. (NV) AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS AND ACCOUNTING POLICIES Nature of Business.
